 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   JOHN JACOB GULLATT III
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00109-DAD-BAM
12                       Plaintiff,                STIPULATION AND ORDER TO CONTINUE
                                                   STATUS CONFERENCE
13   vs.
14   JOHN JACOB GULLATT III,                       DATE: March 2, 2020
                                                   TIME: 10:00 a.m.
15                       Defendant.                JUDGE: Hon. Dale A. Drozd
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their

19   respective counsel, that the status conference regarding the above-captioned matter now set for

20   February 10, 2020, may be continued to March 2, 2020, at 10:00 a.m. before the Honorable Dale

21   A. Drozd for further status conference / change of plea setting.

22          The parties have reached an agreement as to the main terms to resolve this case.

23   However, recently the parties have discovered a material guideline issue they did not previous

24   contemplate which may materially affect the guideline calculation in the instant case and require

25   some modifications to the agreement. As such, the parties are requesting some additional time

26   for further legal research and to finalize the terms of the plea agreement.

27          The parties agree that, pursuant to 18 U.S.C. § 3161(h)(7)(A), time should be excluded

28   through March 2, 2020 because there is good cause for the requested continuance and the ends of
 1   justice outweigh the interest of the public and the defendant in a speedy trial. Specifically, the

 2   parties agree that this continuance is necessary to permit time for the parties to engage in plea

 3   negotiations and for the defense to continue its investigation and preparation.

 4
 5
                                                            Respectfully submitted,
 6                                                          McGREGOR SCOTT
                                                            United States Attorney
 7
 8   DATED: February 5, 2020                                 /s/ Justin J. Gilio
                                                            JUSTIN J. GILIO
 9                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
10
11                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
12
13   DATED: February 5, 2020                                /s/ Charles J. Lee
                                                            CHARLES J. LEE
14                                                          Assistant Federal Defender
                                                            Attorney for Defendant
15                                                          JOHN JACOB GULLATT III

16
17
18                                               ORDER

19           Pursuant to the parties’ stipulation and good cause shown, IT IS HEREBY ORDERED

20   that the change-of-plea hearing currently set for February 10, 2020, is hereby continued to March

21   2, 2020 at 10:00 a.m. before the Honorable Dale A. Drozd, and that the time period between

22   February 10, 2020, and March 2, 2020, inclusive, is excluded from the calculation under the

23   Speedy Trial Act pursuant to 18 U.S.C.§ 3161(h)(7)(A) for the reasons stated in the parties’

24   stipulation.

25
     IT IS SO ORDERED.
26
27
         Dated:     February 5, 2020
                                                        UNITED STATES DISTRICT JUDGE
28
                                                      -2-
